Hudgins, J.,
delivered the opinion of the court.
L. G. Mutter, the administrator of Shirley E. Mutter, instituted this action against the administrator of the estate of Ottis Stinson for the wrongful death of his decedent. The jury returned a verdict for $500, on which judgment was entered. To this judgment this writ of error was allowed. The only error assigned is the refusal of the trial court to set aside the verdict on the ground that the compensation allowed was grossly inadequate.
The accident which resulted in the death of Shirley E. Mutter, plaintiff’s decedent, was the same accident as that described in the companion case of Keen v. Harman, *680{ante, p. 670, 33 S. E. (2d) 197), an opinion in which is handed down simultaneously with this opinion. The small. compensation allowed for the death of Shirley E. Mutter is virtually a finding by the jury for defendant. However, the evidence for plaintiff is substantially the same as stated in the companion case and is not sufficient to convict the driver of the truck of gross negligence, hence cross error of defendant will have to be sustained.
It follows that the judgment of the trial court must be reversed, the verdict of the jury, set aside and final judgment entered for defendant.

'Reversed and final judgment.